Per Curiam,
The city controller contends that the act of assembly of May 23, 1874, “in so far as it relates, to the organization, control, maintenance and conduct of the business of school districts is unconstitutional and void,” and he therefore refuses to comply with any of the provisions of said act which relate to the management of the affairs of the school district. He appears, however, to have overlooked the decisions of this court in Sugar Notch Borough, 192 Pa. 349, in Commonwealth v. Gilligan, 195 Pa. 504, and Commonwealth v. Howell, 195 Pa. 519.
Those decisions sustain the act of May 23, 1874, and require the controller to discharge the duties under said act which devolve on him.
Judgment affirmed.